

117 S2807 IS: Watershed Results Act
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2807IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo authorize the Secretary of the Interior, in coordination with the heads of relevant Federal agencies, to carry out watershed pilots, and for other purposes. 1.Short titleThis Act may be cited as the Watershed Results Act.2.DefinitionsIn this Act:(1)Advance watershed analyticsThe term advance watershed analytics means the technical analysis that is—(A)conducted before making funding available for a watershed pilot; and(B)necessary—(i)to identify specific high-impact outcome projects across an entire watershed;(ii)to identify project costs and implementation feasibility constraints;(iii)to identify how different groups of projects impact overall watershed targets; and(iv)to develop scenarios that—(I)maximize outcomes; and(II)are feasible to quickly implement at scale.(2)Federal financial sourceThe term Federal financial source means an award, grant, loan, guarantee, incentive, or credit enhancement funding available to Federal agencies participating in watershed pilots.(3)FundThe term Fund means an Environmental Outcomes Fund established by the head of a Federal department or agency under section 4(c)(1).(4)Management teamThe term management team means the management team for a watershed pilot designated under section 3(c)(2).(5)OutcomeThe term outcome means—(A)a quantifiable reduction in nutrient or sediment runoff;(B)a quantifiable reduction in thermal load;(C)a quantifiable increase in dissolved oxygen; (D)a quantifiable increase in surface water or groundwater that functionally benefits fish and wildlife species; or(E)any other quantifiable benefit identified by the management team as being desirable in the applicable watershed. (6)Pay-for-performance contractThe term pay-for-performance contract means a contract to purchase successfully implemented outcomes at a negotiated per-unit price. (7)PlanThe term plan means an actionable implementation and funding plan developed for a watershed pilot under section 3(d)(1).(8)Qualifying projectThe term qualifying project means a project that efficiently achieves 1 or more outcomes in pursuit of a plan, as prioritized through advance watershed analytics.(9)SecretaryThe term Secretary means the Secretary of the Interior.(10)Watershed pilotThe term watershed pilot means a watershed pilot established under section 3(a).3.Watershed pilots(a)In generalNot later than 180 days after the date of enactment of this Act and subject to subsection (i), the Secretary, acting in coordination with the Secretary of Agriculture and the Administrator of the Environmental Protection Agency, shall establish a total of not less than 2 and not more than 5 watershed pilots. (b)ConsultationIn establishing a watershed pilot under subsection (a), the Secretary shall—(1)consult with the Chair of the Council on Environmental Quality in implementing the watershed pilot; and(2)regularly submit to the Chair of the Council on Environmental Quality reports describing the status and implementation of the watershed pilot.(c)Management of watershed pilots(1)Management by SecretaryManagement and responsibility for each watershed pilot shall be led by the Secretary.(2)Management teamThe Secretary shall designate a management team for the watershed pilot, which shall be composed of—(A)representatives appointed by the Secretary; and (B)representatives from 1 or more other Federal departments or agencies participating in the watershed pilot.(3)ConsultationIn establishing and carrying out a watershed pilot, the Secretary and the management team shall consult with—(A)State, local, and Tribal representatives;(B)nongovernmental organizations;(C)private sector representatives; and(D)such other individuals or entities as the Secretary and the management team determine to be appropriate.(d)Plan(1)In generalNot later than 1 year after the date on which a watershed pilot is established, the management team for the applicable watershed pilot shall develop and implement a 5-year plan for carrying out the watershed pilot.(2)RequirementsA plan shall incorporate—(A)advance watershed analytics to establish milestones, outcome targets, an implementation plan, and a timeline for achieving the milestones, targets, and full implementation;(B)a coordinated cross-agency funding strategy that will—(i)achieve the milestones and outcome targets established under subparagraph (A) in an effective and flexible manner by efficiently and quickly delivering Federal financial sources to qualifying projects;(ii)leverage amounts made available under sections 4(c)(4) and 7 with existing Federal financial sources;(iii)use Federal financial sources and amounts from the Fund to leverage and attract investments from private or philanthropic sources to accelerate greater outcomes-based results; and(iv)concentrate Federal financial source commitments from multiple agencies in a watershed pilot during the period of the watershed pilot;(C)annually updated progress tracking against milestones and targets; and(D)such other information as the Secretary determines to be relevant to achieve outcomes on an accelerated timeline.(3)Consultation and reviewA plan shall be—(A)developed in consultation with the head of each Federal department and agency participating in the watershed pilot; and(B)reviewed annually by the management team.(e)NotificationOn adoption of each plan, the Secretary shall submit to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives a notification that the watershed pilot has been established and the plan has been adopted.(f)Disbursement of funds to qualifying projectsNot later than 30 days after the date on which the management team for a watershed pilot verify outcomes from the qualifying project, the Secretary and the management team for the watershed pilot shall disburse amounts from Federal financial sources, including amounts made available under sections 4(c)(4) and 7, to a qualifying project, through pay-for-performance contracts, at agreed upon outcome prices.(g)Minimum outcome pricesNot later than 1 year after the date on which a watershed pilot is established, the Secretary and the management team for the watershed pilot shall set and publish minimum per-unit outcome prices.(h)Use of advance watershed analyticsThe Secretary and the management team for each watershed pilot shall use advance watershed analytics throughout the planning, implementation, measuring, and monitoring of outcomes within the watershed pilot.(i)Authority for additional pilots and agenciesThe Chair of the Council on Environmental Quality, in consultation with the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives, shall approve—(1)the establishment of more than 5 watershed pilots under this section; and(2)the participation in watershed pilots under this section of a Federal department or agency other than those described in subsection (a).4.Financing and funding of watershed pilots(a)Use of pay-For-Performance contractsIn carrying out a watershed pilot, the head of a Federal department or agency participating in the watershed pilot shall enter into a pay-for-performance contract to achieve outcome-based goals described in the plan developed for the watershed pilot.(b)Flexibility under existing programsThe head of each Federal department or agency participating in a watershed pilot shall modify, expand, or streamline eligibility and verification criteria for existing Federal financial sources to maximize flexibility, speed, and use of Federal funds in the most effective manner to achieve outcomes under the watershed pilot.(c)Environmental outcomes funds(1)In generalThe head of each Federal department or agency participating in a watershed pilot shall establish an Environmental Outcomes Fund.(2)Use of fundAmounts in a Fund shall only be expended on pay-for-performance contracts under a watershed pilot.(3)CriteriaAmounts in a Fund shall be expended in accordance with—(A)this Act, including the plan developed for the applicable watershed pilot; and(B)criteria established by the Secretary and the management team for the applicable watershed pilot, which shall include criteria for—(i)eligibility of qualifying projects;(ii)types of qualifying projects;(iii)the timing of the disbursement of funds; and(iv)such other matters as the Secretary and the management team determine to be appropriate.(4)Mandatory funding(A)In generalOut of any funds in the Treasury not otherwise appropriated, on October 1, 2022, and on each October 1 thereafter through October 1, 2027, the Secretary of the Treasury shall transfer $15,000,000 to the head of each Federal department or agency to be deposited in the Fund.(B)Receipt and acceptanceThe head of a Federal department or agency described in subparagraph (A) shall be entitled to receive, shall accept, and shall deposit into the Fund for use in accordance with this subsection the funds transferred under subparagraph (A), without further appropriation.(5)Report to congressIf a watershed pilot is established as a permanent program, the Secretary may submit to Congress recommendations for modifications to funding levels and a permanent authorization of funding for the permanent program.(d)Cost-Share waiverAny otherwise applicable cost-share requirements for existing Federal financial resources, including under section 212(a)(1) of the Public Lands Corps Act of 1993 (16 U.S.C. 1729(a)(1)), shall be waived for watershed pilots carried out using amounts made available under this Act.5.Reports(a)Definition of appropriate committees of congressIn this section, the term appropriate committees of Congress means—(1)of the Senate—(A)the Committee on Appropriations;(B)the Committee on Environment and Public Works; and(C)the Committee on Agriculture, Nutrition, and Forestry; and(2)of the House of Representatives—(A)the Committee on Appropriations;(B)the Committee on Natural Resources;(C)the Committee on Agriculture; and(D)the Select Committee on the Climate Crisis.(b)Annual reportsThe Secretary shall, not later than the date on which the budget of the United States Government is submitted by the President under section 1105 of title 31, United States Code, for each fiscal year for which the watershed pilot is being carried out, submit to the appropriate committees of Congress a report describing the status of each watershed pilot, including progress towards the milestones described in section 3(d)(2)(A).(c)5-Year reportNot later than October 1 of the fifth fiscal year in which a watershed pilot is carried out under section 3, the Secretary shall submit to the appropriate committees of Congress a report describing, in accordance with the plan developed for the applicable watershed pilot—(1)a summary of—(A)the projected results of the watershed pilot in meeting the milestones described in section 3(d)(2)(A);(B)the projected outcomes of the watershed pilot described in that section;(C)the total amount of funds made available under the watershed pilot;(D)the type of funding expended under the watershed pilot; and(E)such other information as the Secretary determines to be appropriate; and(2)recommendations for continuing, terminating, or making permanent the watershed pilot.(d)Environmental outcomes funds(1)Agency headsThe head of each Federal department or agency participating in a watershed pilot shall, not later than the date on which the budget of the United States Government is submitted by the President under section 1105 of title 31, United States Code, for each fiscal year for which the watershed pilot is being carried out, submit to the appropriate committees of Congress a report describing the outcomes achieved using amounts made available from, management of, and expenditures from, the Fund established by the agency head.(2)Inspectors general(A)AuditThe Inspector General of each Federal department or agency participating in a watershed pilot shall conduct a biannual audit of the management of, and funding (including expenditures) relating to, the Fund established by the agency head for the purpose of ensuring proper and effective use of Federal funding by evaluating the effectiveness of the watershed pilot in achieving the plan developed for the watershed pilot, including an evaluation of the outcomes achieved and the Federal financial sources used to achieve those outcomes.(B)ReportsThe Inspector General of each Federal department or agency participating in a watershed pilot shall, not later than the date on which the budget of the United States Government is submitted by the President under section 1105 of title 31, United States Code, for each fiscal year for which the watershed pilot is being carried out, submit to the appropriate committees of Congress a report describing the 2 audits most recently conducted under subparagraph (A).6.DurationEach watershed pilot shall terminate on the date that is 5 years after the date on which the notification is submitted under section 3(e) with respect to that watershed pilot.7.Authorization of appropriationsThere are authorized to be appropriated—(1)for each watershed pilot, $15,000,000 for each of fiscal years 2022 through 2027, which shall be in addition to the amounts made available under section 4(c)(4); and(2)to carry out advance watershed analytics for each watershed pilot, $2,000,000 for each of fiscal years 2022 through 2024.